Title: To Benjamin Franklin from the Comte de Vergennes, 12 July 1779
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


a Versailles le 12. Juillet 1779.
J’ai L’honneur Mr. De Vous prevenir que la frégate américaine Lalliance commandee par Mr. Landais a arreté et conduit dans le port de l’orient le batiment anglois les trois amis, de Dublin. Le batiment etoit muni d’un passeport que le Roi a accordé le 30 8bre der [dernier] a des negotians de Bordeaux pour transporter des vins en angleterre. Ce passeport m’a été renvoyé par les officiers de l’amirauté, et le navire anglois est arreté jusqu’a nouvel ordre. Vous penseres sans doute, Monsieur que le capitaine amèricain ne peut insister sur la validité de cette prise, et je n’attens que votre reponse pour donner les ordre convenables afin que le navire les trois amis aie la liberté de continuer sa navigation et de se rendre en angleterre. J’ai l’honneur d’etre avec la consideration la plus distinguée

Vergennes
a Mr. francklin Ministre plenipotenssiere des etats unis dAmerique a Passy
